Fourth Court of Appeals
                               San Antonio, Texas
                                      July 25, 2018

                                   No. 04-18-00274-CR

                               Jose Flores HERNANDEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1980CR1362W
                       Honorable Jefferson Moore, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, we ORDER this appeal DISMISSED
FOR LACK OF JURISDICTION.

      It is so ORDERED on July 25, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court